DETAILED ACTION
This action is in response to amendments filed 18 December 2020 for application 15/237104 filed on 15 August 2017. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to include the following: 
 “for each resistive random-access memory a step for choosing a current passing through said resistive random-access memory such that the current belongs to a range of current for which a plurality of low resistive states of said resistive random-access memory exhibits a first dispersion and a plurality of high resistive states of said resistive random-access memory exhibits a second dispersion, the first dispersion overlapping the second dispersion so as to form a single continuous range of conductance, each dispersion of said first and second dispersions corresponding to an interval between the resistive states at 30% and 70% of a cumulative distribution of the resistive states; a step for determining a number N of conductance intervals comprised in the single continuous range of conductance, where N is a non-negative integer equal to or greater than three;”
The closest prior art of Hashim et al. (US2014/0192585) and Suri et al. (“Bio-Inspired Stochastic Computing Using Binary CBRAM Synapses,” IEEE Transactions on Electronic Devices, Vol. 60, No. 7, July 2013, pp. 2402-2409) do not fairly teach or suggest the following limitations as recited in independent claim 1: “for each resistive random-access memory a step for choosing a current passing through said resistive random-access memory such that the current belongs to a range of current for which a plurality of low resistive states of said resistive random-access memory exhibits a first dispersion and a plurality of high resistive states of said resistive random-access memory exhibits a second dispersion, the first dispersion overlapping the second dispersion so as to form a single continuous range of conductance, each dispersion of said first and second dispersions corresponding to an interval between the resistive states at 30% and 70% of a cumulative distribution of the resistive states; a step for determining a number N of conductance intervals comprised in the single continuous range of conductance, where N is a non-negative integer equal to or greater than three.”  Hashim et al. teach a method for determining memristor states (from among at least 3 conductance states) for a programmable ReRAM by applying a RESET pulse and successively applying SET pulses interleaved with READ pulses until a desired resistive state is reached. However, Hashim et al. do not teach the programming of these states through successive applications of RESET and SET pulses interleaved with a READ pulse and that the dispersion of the conductances overlap between any two states and therefore do not teach “for each resistive random-access memory a step for choosing a current passing through said resistive random-access memory such that the current belongs to a range of current for which a plurality of low resistive states of said resistive random-access memory exhibits a first dispersion and a plurality of high resistive states of said resistive random-access memory exhibits a second dispersion, the first dispersion overlapping the second dispersion so as to form a single continuous range of conductance, each dispersion of said first and second dispersions corresponding to an interval between the resistive states at 30% and 70% of a cumulative distribution of the resistive states; a step for determining a number N of conductance intervals comprised in the single continuous range of conductance, where N is a non-negative integer equal to or greater than three.”  Suri et al. teach a method for stochastically programming a ReRAM synapse through successive applications of RESET and SET pulses interleaved with a READ pulse for moving the stochastically moving the synapse between low and high conductivity states (i.e., weak conditions) until a desired state is reached and teach the implementation of this method when there are large, nearly overlapping, dispersions between a given low and given high (compliance current-specific) resistive state; however, Suri et al. do not disclose the application of this method for setting the resistive states under conditions in which the two sets of dispersions form overlapping continuums of dispersions and therefore do not teach ”for each resistive random-access memory a step for choosing a current passing through said resistive random-access memory such that the current belongs to a range of current for which a plurality of low resistive states of said resistive random-access memory exhibits a first dispersion and a plurality of high resistive states of said resistive random-access memory exhibits a second dispersion, the first dispersion overlapping the second dispersion so as to form a single continuous range of conductance, each dispersion of said first and second dispersions corresponding to an interval between the resistive states at 30% and 70% of a cumulative distribution of the resistive states; a step for determining a number N of conductance intervals comprised in the single continuous range of conductance, where N is a non-negative integer equal to or greater than three.”     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14 and 16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122